DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 03/30/2022 are acknowledged and entered.

Claims 25-45 were pending.  In the amendment as filed, applicants have amended claims 25, 35, and 45.  No claims have been cancelled and/or added.  Therefore, claims 25-45 are currently pending. 

Claims 28-33 and 38-43 are drawn to non-elected species, wherein the election was made without traverse in the reply filed on 12/02/2021 in respond to the species election requirements mailed on 10/04/2021, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 25-27, 34-37, 44, and 45 are under consideration in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 02/14/2022; 03/10/2022; 04/14/2022; and 06/15/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 forms.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claim 45 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in light of applicant’s amendments of claim 45 thereto. 

The rejection of claims 25-27, 34, 35-37, and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Ceulemens et al. (US Patent 9,549,909 B2) has been withdrawn in view of applicant’s amendments of claim 25.  However, this rejection may be reinstated if the added limitation is removed in order to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and/or under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph (see paragraphs 11 and 13-18 below).

The rejection of claim 45 under 35 U.S.C. 103 as being unpatentable Ceulemens et al. (US Patent 9,549,909 B2) has been withdrawn in view of applicant’s amendments of claim 45.  However, this rejection may be reinstated if the added limitation is removed in order to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and/or under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph (see paragraphs 11 and 13-18 below).

New Rejection(s) – Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27, 34, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25, and all claims depending therefrom, are indefinite for the newly added recitation of the ‘diagnosing’ step because for one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  Claim 25 has two primary claim elements:
1) epileptic patient population; and
2) an active pharmaceutical agent.
However, the way in which the ‘diagnosing’ step is written, it is unclear how this step can limit the different subsets of epileptic patient population.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the actual etiology and/or pathogenesis differences among these patients. Applicants are claiming a result, however, one of ordinary skill in the art would not reasonably ascertain the parameters that the claimed ‘diagnosing’ step read upon.
Applicants’ specification does not reasonably describe the parameters that would distinguish the different subsets of epileptic patient population.  The present specification discloses (i) the classification scheme for epilepsy subtypes that does not include seizure-induced Sudden Unexpected Death in Epilepsy (SUDEP) as claimed by the ‘diagnosing’ step (see Table 1 on pgs. 1-3); (ii) Dravet syndrome patients have a high risk of SUDEP (see para. [0116] on pg. 23); and (iii) using audiogenic seizures and seizure induced respiratory arrest (S-IRA) in DBA mice as an animal model for all type of SUDEP epileptic patient population (see Example 1 on pgs. 33-42).  From these disclosures, one of ordinary skill in the art would not reasonably ascertain the parameters that would produce the claimed result.  Furthermore, it has been established in the art of epilepsy that when an unexpected, non-traumatic and nondrowning death occurs suddenly in individuals with epilepsy (excluding status epilepticus), in which postmortem examination does not reveal a toxicologic or anatomic cause of death, the term sudden unexpected death in epilepsy (SUDEP) is used (see Babken Asatryan (J. Am. Heart Assoc., 2021, 10(23):e023571, pgs. 1-4).  That is the diagnose of SUDEP in epileptic patient occurs after the patient is deceased, and as a result, these patients would not be amenable to the claimed treatment.
Therefore, claim 25 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 35, and all claims depending therefrom, are indefinite for the newly added recitation of the ‘diagnosing’ step because for one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  Claim 35 has two primary claim elements:
1) epileptic patient population; and
2) an active pharmaceutical agent.
However, the way in which the ‘diagnosing’ step is written, it is unclear how this step can limit the different subsets of epileptic patient population.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the actual etiology and/or pathogenesis differences among these patients. Applicants are claiming a result, however, one of ordinary skill in the art would not reasonably ascertain the parameters that the claimed ‘diagnosing’ step read upon.
Applicants’ specification does not reasonably describe the parameters that would distinguish the different subsets of epileptic patient population.  The present specification discloses (i) the classification scheme for epilepsy subtypes that does not include post-ictal depression (PID) as claimed by the ‘diagnosing’ step (see Table 1 on pgs. 1-3); and (ii) a symptom of the epileptic encephalopathy is post-ictal depression (PID) (see para. [0068] on pg. 14).  From these disclosures, one of ordinary skill in the art would not reasonably ascertain the parameters that would produce the claimed result.  Furthermore, it has been established in the art of epilepsy that (a) there is no definitive definition for PID for an operational definition for the postictal state is not straightforward due to the challenges of identifying exact onset and termination points; and (b) symptoms for postictal state can vary in severity and may last from minutes to hours, or even days, depending on age, type of seizures, and underlying brain disease (see Fisher et al. (Epilepsy & Behavior, 2010, 19(2), pgs. 100-104) and Pottkämper et al. (Epilepsia, 2020, 61(6), pgs. 1045-1061)).  That is there is no definitive method for diagnosing PID in epileptic patient, and as a result, one of ordinary skill in the art would not reasonably ascertain the parameters that the claimed ‘diagnosing’ step read upon.
Therefore, claim 5 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 45 is indefinite for the newly added recitation of the ‘diagnosing’ step because for one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  Claim 45 has two primary claim elements:
1) epileptic patient population; and
2) an active pharmaceutical agent.
However, the way in which the ‘diagnosing’ step is written, it is unclear how this step can limit the different subsets of epileptic patient population.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the actual etiology and/or pathogenesis differences among these patients. Applicants are claiming a result, however, one of ordinary skill in the art would not reasonably ascertain the parameters that the claimed ‘diagnosing’ step read upon.
Applicants’ specification does not reasonably describe the parameters that would distinguish the different subsets of epileptic patient population.  The present specification discloses (i) the classification scheme for epilepsy subtypes that does not include seizure-induced Sudden Unexpected Death in Epilepsy (SUDEP) as claimed by the ‘diagnosing’ step (see Table 1 on pages 1-3); and (ii) Dravet syndrome patients have a high risk of SUDEP (see para. [0116] on pg. 23).  From these disclosures, one of ordinary skill in the art would not reasonably ascertain the parameters that would produce the claimed result.  Furthermore, it has been established in the art of epilepsy that when an unexpected, non-traumatic and nondrowning death occurs suddenly in individuals with epilepsy (excluding status epilepticus), in which postmortem examination does not reveal a toxicologic or anatomic cause of death, the term sudden unexpected death in epilepsy (SUDEP) is used (see Babken Asatryan (J. Am. Heart Assoc., 2021, 10(23):e023571, pg. 1-4).  That is the diagnose of SUDEP in epileptic patient occurs after the patient is deceased, and as a result, these patients would not be amenable to the claimed treatment.
Consequently, claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The term “an elevated possibility” in claims 25 and 45 is a relative term which renders the claim indefinite. The term “an elevated possibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it has been established in the art of epilepsy that when an unexpected, non-traumatic and nondrowning death occurs suddenly in individuals with epilepsy (excluding status epilepticus), in which postmortem examination does not reveal a toxicologic or anatomic cause of death, the term sudden unexpected death in epilepsy (SUDEP) is used (see Babken Asatryan (J. Am. Heart Assoc., 2021, 10(23):e023571, pg. 1-4).  That is the diagnose of SUDEP in epileptic patient occurs after the patient is decease, and as a result, it is unclear how “an elevated possibility” SUDEP can be determine.  Thus, claims 25 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Here, the newly added recitation of the ‘diagnosing’ step of claim 25 is not enabled by the present specification as originally filed, and thus, the treatment methodology of claims 25-27 and 34 as a whole is not enabled by the present specification as originally filed.  It has been established in the art of epilepsy that when an unexpected, non-traumatic and nondrowning death occurs suddenly in individuals with epilepsy (excluding status epilepticus), in which postmortem examination does not reveal a toxicologic or anatomic cause of death, the term sudden unexpected death in epilepsy (SUDEP) is used (see Babken Asatryan (J. Am. Heart Assoc., 2021, 10(23):e023571, pg. 1-4).  That is the diagnose of SUDEP in epileptic patient occurs after the patient is deceased, and as a result, these patients would not be amenable to the claimed treatment.  Accordingly, the treatment methodology of claims 25-27 and 34 as a whole is considered to be prima facie not enabled.

Claims 35-37 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Here, the newly added recitation of the ‘diagnosing’ step of claim 35 is not enabled by the present specification as originally filed, and thus, the treatment methodology of claims 35-37 and 44 as a whole is not enabled by the present specification as originally filed.  It has been established in the art of epilepsy that (a) there is no definitive definition for PID for an operational definition for the postictal state is not straightforward due to the challenges of identifying exact onset and termination points; and (b) symptoms for postictal state can vary in severity and may last from minutes to hours, or even days, depending on age, type of seizures, and underlying brain disease (see Fisher et al. (Epilepsy & Behavior, 2010, 19(2), pgs. 100-104) and Pottkämper et al. (Epilepsia, 2020, 61(6), pgs. 1045-1061)).  That is there is no definitive method for diagnosing PID in epileptic patient.  Accordingly, the treatment methodology of claims 35-37 and 44 as a whole is considered to be prima facie not enabled.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Here, the newly added recitation of the ‘diagnosing’ step of claim 45 is not enabled by the present specification as originally filed, and thus, the treatment methodology of claims 45 as a whole is not enabled by the present specification as originally filed.  It has been established in the art of epilepsy that when an unexpected, non-traumatic and nondrowning death occurs suddenly in individuals with epilepsy (excluding status epilepticus), in which postmortem examination does not reveal a toxicologic or anatomic cause of death, the term sudden unexpected death in epilepsy (SUDEP) is used (see Babken Asatryan (J. Am. Heart Assoc., 2021, 10(23):e023571, pg. 1-4).  That is the diagnose of SUDEP in epileptic patient occurs after the patient is deceased, and as a result, these patients would not be amenable to the claimed treatment.  Accordingly, the treatment methodology of claim 45 as a whole is considered to be prima facie not enabled.

Claims 25-27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The newly added recitation of the ‘diagnosing’ step of claim 25, have no clear support in the originally filed specification and/or claims.  The present specification discloses (i) the classification scheme for epilepsy subtypes that does not include seizure-induced Sudden Unexpected Death in Epilepsy (SUDEP) as claimed by the ‘diagnosing’ step (see Table 1 on pages 1-3); and (ii) Dravet syndrome patients have a high risk of SUDEP (see para. [0116] on pg. 23).  These disclosures do not support this newly added limitation.  None of the original claims recite this newly added limitation.  Original claim 24 recites the limitation of “wherein the patient has been diagnosed with an epilepsy syndrome selected from the group consisting of Dravet syndrome, Lennox-Gastaut syndrome, Doose syndrome, infantile spasms, West syndrome, and refractory epilepsy”.  Thus, this newly added limitation has no specification and original claim support, and it is considered new matter.
Consequently, claims 25-27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Claims 35-37 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The newly added recitation of the ‘diagnosing’ step of claim 35, have no clear support in the originally filed specification and/or claims.  The present specification discloses (i) the classification scheme for epilepsy subtypes that does not include post-ictal depression (PID) as claimed by the ‘diagnosing’ step (see Table 1 on pgs. 1-3); and (ii) a symptom of the epileptic encephalopathy is post-ictal depression (PID) (see para. [0068] on pg. 14).  These disclosures do not support this newly added limitation.  None of the original claims recite this newly added limitation.  Original claim 24 recites the limitation of “wherein the patient has been diagnosed with an epilepsy syndrome selected from the group consisting of Dravet syndrome, Lennox-Gastaut syndrome, Doose syndrome, infantile spasms, West syndrome, and refractory epilepsy”.  Thus, this newly added limitation has no specification and original claim support, and it is considered new matter.
Consequently, claims 35-37 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The newly added recitation of the ‘diagnosing’ step of claim 45, have no clear support in the originally filed specification and/or claims.  The present specification discloses (i) the classification scheme for epilepsy subtypes that does not include seizure-induced Sudden Unexpected Death in Epilepsy (SUDEP) as claimed by the ‘diagnosing’ step (see Table 1 on pages 1-3); and (ii) Dravet syndrome patients have a high risk of SUDEP (see para. [0116] on pg. 23).  These disclosures do not support this newly added limitation.  None of the original claims recite this newly added limitation.  Original claim 24 recites the limitation of “wherein the patient has been diagnosed with an epilepsy syndrome selected from the group consisting of Dravet syndrome, Lennox-Gastaut syndrome, Doose syndrome, infantile spasms, West syndrome, and refractory epilepsy”.  Thus, this newly added limitation has no specification and original claim support, and it is considered new matter.
Consequently, claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020